Case 1:17-cv-02577-RBJ-STV Document 131 Filed 04/28/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


    Civil Action No. 1:17-cv-02577-RBJ-STV

    DOROTHY BARRETT-TAYLOR,

            Plaintiff,

    v.

    ADT SECURITY SERVICES,

            Defendant.


     DEFENDANT’S UNOPPOSED MOTION TO RESTRICT ACCESS TO PLAINTIFF’S
                  MOTION TO RESET THE TRIAL (DKT. #129)


         Pursuant to D.C.COLO.LCivR 7.2, Defendant ADT Security Services (“ADT”), by and

  through its undersigned counsel, hereby moves to immediately restrict public access to Plaintiff’s

  Motion to Reset the Trial (Dkt. #129.) In support of its Motion to Restrict, ADT states as follows:

                                 CERTIFICATE OF CONFERRAL

         Undersigned counsel hereby certifies that he conferred with the pro se Plaintiff’s on April

  28, 2021, regarding the relief requested herein and Plaintiff does not oppose the relief sought.

                                        LEGAL STANDARD

         D.C.COLO.LCivR 7.2(c) requires motions to restrict to (1) identify the document or the

  proceeding for which restriction is sought; (2) address the interest to be protected and why such

  interest outweighs the presumption of public access; (3) identify a clearly defined and serious

  injury that would result if access is not restricted; (4) explain why no alternative to restriction is

  practicable or why only restriction will adequately protect the interest in question (e.g., redaction,
Case 1:17-cv-02577-RBJ-STV Document 131 Filed 04/28/21 USDC Colorado Page 2 of 5




  summarization, restricted access to exhibits or portions of exhibits); and (5) identify the level of

  restriction sought.

         Because the analysis of the question of limiting access is necessarily fact-bound,
         there can be no comprehensive formula for decision making. The decision as to
         access is one best left to the sound discretion of the trial court, a discretion to be
         exercised in light of the relevant facts and circumstances of the particular case.

  U.S. v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985) (citations omitted).

                                                ANALYSIS

         A review of the docket in this action reveals that the Plaintiff’s Motion to Reopen the

  Case, filed on April 27, 2021 (Dkt. #129), contains confidential information that was outlined in

  the Parties’ settlement agreement. Specifically, Plaintiff discloses the terms of the settlement

  agreement agreed upon by the parties, including the amounts offered in consideration of the

  settlement. (See Dkt. #129.)

         The Court previously recognized the Parties held an interest in upholding the

  confidentiality of the terms of the settlement agreement, including, but not limited to the amount

  of any consideration offered in support thereof. Notably, on March 16, 2021, the Court held a

  status conference in which the Parties enter the terms of their settlement on the record, but in doing

  so, the Court preserved the confidentiality of such settlement terms by placing all such discussions

  under seal. (See Dkt. #111.) Similarly, after Plaintiff filed her Motion to Reopen Case (Dkt. #116)

  without designating such filing under restriction and disclosed the terms of the settlement

  agreement, this Court issued an order placing Plaintiff’s Motion to Reopen Case under Level I

  restriction. (See Dkt. #119.) Plaintiff’s disclosure of the terms of the settlement, in the absence of

  an order restricting access, thus obviates the Court’s recognition that the terms of the settlement

  should not be subject to public disclosure.


                                                    2
Case 1:17-cv-02577-RBJ-STV Document 131 Filed 04/28/21 USDC Colorado Page 3 of 5




         Indeed, in the absence of an order restricting access to Plaintiff’s Motion, ADT would

  suffer serious injury because the underlying settlement agreement was reached with assurances

  that its contents would be kept confidential. The confidentiality of the settlement terms provides

  ADT an incentive to reach settlement agreements, and knowledge of the terms of any settlement

  agreements may provide third parties with incentives to file suit against ADT seeking damages

  with some expectation that they too may recover some monetary compensation from ADT,

  irrespective of the merits of any such prospective claims. The public availability of the terms of

  any settlement agreement involving ADT thus poses a serious injury to ADT because it may face

  a barrage of claims, many of which may be wholly without merit.

         With respect to Plaintiff’s Motion, ADT cannot adequately protect its interests in the

  absence of imposition of a Level 1 restriction. ADT did not draft Plaintiff’s Motion and thus

  cannot submit a redacted version or summarization of the motion. Moreover, prior to Plaintiff

  filing her motion, she did not confer with counsel for ADT regarding the Motion’s disclosure of

  confidential information, and, as a result, counsel for ADT could not have previously proposed

  alternate means to protect the interests in question in the absence of restriction.

                                            CONCLUSION

         For the foregoing reasons, ADT respectfully requests Plaintiff’s Motion to Reset the Trial

  be made subject to Level 1 restriction and for such other and further relief as may be just.




                                                    3
Case 1:17-cv-02577-RBJ-STV Document 131 Filed 04/28/21 USDC Colorado Page 4 of 5




         Respectfully submitted this 28th day of April, 2021.



                                                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                    STEWART, P.C.


                                                    s/ Raul Chacon, Jr.
                                                    Michelle B. Muhleisen
                                                    Raul Chacon, Jr.
                                                    2000 South Colorado Boulevard
                                                    Tower Three, Suite 900
                                                    Denver, CO 80222
                                                    Telephone: 303.764.6800
                                                    Facsimile: 303.831.9246
                                                    michelle.muhleisen@ogletree.com
                                                    raul.chacon@ogletree.com


                                                    Attorneys for Defendant ADT Security Services




                                                4
Case 1:17-cv-02577-RBJ-STV Document 131 Filed 04/28/21 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 28th day of April 2021, I electronically filed the foregoing
  DEFENDANT’S UNOPPOSED MOTION TO RESTRICT ACCESS TO PLAINTIFF’S
  MOTION TO RESET THE TRIAL (DKT. #129) with the Clerk of Court using the CM/ECF
  system which will send notification of such filing to counsel for Plaintiff:

   Dorothy Barrett-Taylor
   dbtaylor1254@yahoo.com



                                                     s/ Barbara J. Esquibel
                                                     Barbara J. Esquibel, Paralegal




                                                 5
